Citation Nr: 1604886	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for adjustment disorder with anxiety.  


REPRESENTATION

Appellant represented by:	Cinthia Johnson, Esq.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to June 2003, and February 2007 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in April 2014, the Veteran requested a Travel Board hearing before a Veterans Law Judge at his local RO.  An October 2014 letter from VA to the Veteran informed him that there would be no Travel Board hearings at the Hartford RO in the 2015 fiscal year, and offered him the opportunity for a videoconference hearing.  A videoconference hearing was scheduled for September 21, 2015.  However, the Veteran did not attend.  By correspondence received at VA on September 29, 2015, the Veteran and his then-representative explained that transportation difficulties had prevented him from attending.  They requested another opportunity for a videoconference hearing.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Therefore, affording him the benefit of the doubt, the Board finds he has presented good cause to have his hearing rescheduled, and such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his attorney.  If he desires to withdraw the hearing request, he should do so in writing to the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


